DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement of 05/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Status of Claims
This office action is in reply to the filing of 05/23/2022.
Claims 1, 2, 4 - 12, 15 - 17, 19, and 20 have been amended.
Claims    3, 13, 18,      remain as original.
Claim 21 is new.
Claim 14 has been cancelled by Applicant.
Claims 1 - 13, and 15 - 21 are currently pending and have been examined.
THIS ACTION IS MADE FINAL. 

Allowable Subject Matter
Claims 1 - 13 and 15 - 21 would be allowable if rewritten or amended to overcome the rejection(s), if applicable, under 35 U.S.C. 101; 112 (a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph; and 112 (b) or 35 U.S.C. 112 (pre-AIA ) 2nd paragraph, as set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  Independently the above said claims' respective limitations are obvious, however the claims as a whole are not obvious because the examiner would have to improperly use their separate limitations as a road map to combine them as set forth herein.  

Response to Arguments
Due to Applicant's arguments and amendments, the claim 6 objection has been withdrawn.
Due to Applicant's arguments and amendments, the Abstract objection has been withdrawn.
Due to Applicant's arguments and amendments, the 35 USC 103 rejection of claims 1 - 13, and 15 - 20 is withdrawn; no said rejection will apply to new claim 21.
Applicant argues that claims 1 - 9, 12, 13, and 15 - 17 (and, now, new claim 21) should not have a 35 USC 101 rejection. Remarks 14. Examiner respectfully disagrees. As per the several phone calls with Applicant's representative over July 18 - 20, 2022,  claim 1 (and independents 4 and 16)  simply does not do anything practical. Examiner suggested incorporating disclosed information from [067, 068] of Specification respecting the notion of hovering ones hand relative to the mobile device to complete a transaction, so that the claims might arguably accomplish something practical. 
Applicant argues that claims 1 - 9, 12, 13, and 15 - 17 (and, 21) are not directed to an abstract idea. Remarks 14 - 15. Examiner respectfully disagrees. The abstract idea previously pointed out is:
identifying / authenticating a user attempting to conduct a transaction via sight.
Applicant argues that claims 1 - 9, 12, 13, and 15 - 17 (and 21), are integrated into a practical application. Remarks 15 - 17. Examiner respectfully disagrees. Notwithstanding Applicant's Bascom arguments, there is no inventive step here, even when the limitations are considered in combination. Remarks 16.  Generically arguing that the instant amended claims constitute a "non-conventional and non-generic arrangement" of features remains insufficient for so long as said claims fail to do anything practical to improve a computer, and/or  simply apply a computer to the abstract idea, without more.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 9, 12 - 13, 15 - 17 and 21 are rejected pursuant to 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1 is directed to a machine, independent claim 4 is directed to a method, and independent claim 16 is directed to a machine, all of which are statutory categories of invention pursuant to 35 USC 101).  (Step 1: YES, the independent claims all fall within a statutory category).
Note that independent machine claim 1 reads on independent method claim 4 and reads on independent machine claim 16, and, therefore, the following claim 1 analyses apply equally to independent claims 4 and 16.
Independent method claim 1 (4,16) recites:
detecting a hand; utilize a target location; generate distance data; analyzing data corresponding to attributes associated with the hand; determining, based at least in part on the one or more first attributes, a first horizontal location of the hand; determining distances to the hand; generating distance data; determining vertical locations; generating data; analyzing data; determining one or more second attributes associated with the hand; determining a second horizontal location of the hand; determining that the second vertical location is less than the first threshold distance to the target vertical location; determining that the second horizontal location is less than the second threshold distance to the target horizontal location; and transmitting data.  
Several dependent claims further refine the abstract idea of claim 1 (4,16) and they otherwise do not contain additional elements improving the computer system:
determining locations (claim 2); determining a center location of the palm (claim 3); determining a vertical locations / sizes (claim 5);  determining locations and sizes (claim 6); determining a vertical difference and a horizontal difference (claim 7); analyzing data, determining locations of the portion of the user, analyzing data, determining a center point associated with the portion of the user based at least in part on the one or more points (claim 8); determining relative distances (claim 9);  instructing a movement, generating data; and detecting data (claim 12); displaying an instruction (claim 13);  determining relative locations (claim 14); analyzing data regarding a human feature  (claim 15);  determining a size and position (claim 17) and; the first graphical element includes a first shape; the second graphical element includes a second shape that is similar to the first shape; and at least one of: a size of the first shape is different than a size of the second shape based at least in part on the vertical location being more than a first threshold distance to the target location; or a position of the first shape is different than a position of the second shape based at least in part on the horizontal location being more than a second threshold distance to the target location (claim 21, new).
The claim(s) thus continue to recite the abstract idea of:
identifying / authenticating a user attempting to conduct a transaction via sight.
The above claim limitations, under their broadest reasonable interpretation, cover performance of the limitation(s) as certain methods of organizing human activity which include a fundamental principal or practice and/or a commercial interaction. As such, the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. (Step 2A - Prong 1: YES. The claims recite an abstract idea).
The above referenced claim limitations do not integrate the abstract idea into a practical application as those limitations simply apply generic computer components to the recited abstract idea. They otherwise attempt to use a computer as a tool to perform the abstract idea. The distance sensors, imaging devices, displays, network interfaces, computer-readable media, and processor(s), additional limitations of the claims are simply being applied as tools as against the abstract idea.
The recitation of a generic computer component(s) in a claim does not necessarily preclude that claim from reciting an abstract idea. These computer / computer related elements are simply applied as tools to the abstract idea. The limitations of the above analyzed claim(s) are all recited at a high-level of generality (e.g., a generic computer performing a generic computer function). The claims' additional elements (noted above) do not integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and those additional elements are also set forth at a high level of generality. 
The dependent claims rejected as above lack any elements, whether computer related (including the distance sensors, imaging devices, displays, network interfaces, computer-readable media, and processors of the independent claims), or not, which are sufficient to amount to significantly more than the above stated abstract idea(s), either separately or as an ordered combination.
The claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additionally claimed elements in the claims do not integrate the abstract idea into a practical application).
The claims lack additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking an  “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements consisting here of various pieces of computer hardware amount to no more than mere instructions to perform the judicial exception by applying generic computer(s) / computer components to it. Mere instructions to perform a judicial exception by applying generic computer components to it cannot provide an inventive concept. This Application's lack of providing significantly more than the judicial exception is also referred to as its claims lacking an “inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. The above noted non-computer related elements do not change the outcome of the analysis, as they all depend from said independents and they simply further limit ways which the abstract idea may be performed.  (Step 2B: NO. The claims rejected do not provide significantly more than the judicial exception).
Claims 1 - 9, 12 - 13, 15 - 17 and 21 are not patent-eligible per 35 USC 101. 

Conclusion



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form 892
Borenstein (US20170256073A1) - Approaches provide for minimizing variations in the height of a camera of a computing device when estimating the distance to objects represented in image data captured by the camera. For example, a front-facing camera of a computing device can be used to capture a live camera view of a user. An application can analyze the image data to locate features of the user's face for purposes of aligning the user with the computing device. As the position and/orientation of the device changes with respect to the user, the image data can be analyzed to detect whether a location of a representation of a feature of the user aligns with the alignment element. Once the feature is aligned with the alignment element, a rear-facing camera (or other camera) can capture second image data of an object. The second image data can be analyzed to determine a geometric relationship between the rear-facing camera and the object, and the geometric relationship can be used to determine a distance to the object with respect to the computing device.
Harris  (US20180157336A1) - Systems and methods described herein are for transmitting a command to a remote system. A processing system determines the identity of the user based on the unique identifier and the biometric information. Thereafter, a sensor detects a gesture performed by the user. The sensor is configured to detect the gesture performed by the user when the user is located within the detectable range of the wireless antenna. The processing system determines an action associated with the detected gesture based on the identity of the user and sends a command to a remote computer system to cause it to perform the action associated with the detected gesture.
Zhang (US20040264742A1) - A method of biometrics identification includes obtaining an image including a portion of a hand of an individual, analyzing the image to find one or more feature parameters defining different characteristics of the hand, and comparing the feature parameters with reference information in a database. The features parameters including a geometrical features parameter, a palm line features parameter or a palm texture features parameter.
Bernstein (US20190018506A1) - The present disclosure generally relates to interacting with an electronic device without touching a display screen or other physical input mechanisms. In some examples, the electronic device performs an operation in response to a positioning of a user's hand and/or an orientation of the electronic device.
Han (US20180144178A1) - An electronic device with a display and a fingerprint sensor displays a fingerprint enrollment interface and detects, on the fingerprint sensor, a plurality of finger gestures performed with a finger. The device collects fingerprint information from the plurality of finger gestures performed with the finger. After collecting the fingerprint information, the device determines whether the collected fingerprint information is sufficient to enroll a fingerprint of the finger. When the collected fingerprint information for the finger is sufficient to enroll the fingerprint of the finger, the device enrolls the fingerprint of the finger with the device. When the collected fingerprint information for the finger is not sufficient to enroll the fingerprint of the finger, the device displays a message in the fingerprint enrollment interface prompting a user to perform one or more additional finger gestures on the fingerprint sensor with the finger.
Hoyos (US20160232401A1) - Technologies are presented herein in support of a system and method for performing fingerprint recognition. Embodiments of the present invention concern a system and method for capturing a user's biometric features and generating an identifier characterizing the user's biometric features using a mobile device such as a smartphone. The biometric identifier is generated using imagery captured of a plurality of fingers of a user for the purposes of authenticating/identifying the user according to the captured biometrics and determining the user's liveness. The present disclosure also describes additional techniques for preventing erroneous authentication caused by spoofing. In some examples, the anti-spoofing techniques may include capturing one or more images of a user's fingers and analyzing the captured images for indications of liveness.
Tussy (US20180181737A1) - Systems and methods for enrolling and authenticating a user in an authentication system via a user's camera of camera equipped mobile device include capturing and storing enrollment biometric information from at least one first image of the user taken via the camera of the mobile device, capturing authentication biometric information from at least one second image of the user, capturing, during imaging of the at least one second image, path parameters via at least one movement detecting sensor indicating an authentication movement of the mobile device, comparing the authentication biometric information to the stored enrollment biometric information, and comparing the authentication movement of the mobile device to an expected movement of the mobile device to determine whether the authentication movement sufficiently corresponds to the expected movement.
Purves (US20150012426A1) - The Multi Disparate Gesture Actions And Transactions Apparatuses, Methods And Systems (“MDGAAT”) transform gesture, video, and audio inputs via MDGAAT components into action, augmented reality, and transaction outputs. receiving from a wallet user multiple gesture actions within a specified temporal quantum; determining composite constituent gestures, gesture manipulated objects, and user account information from the received multiple gesture actions; determining via a processor a composite gesture action associated with the determined composite constituent gestures and gesture manipulated objects; and executing via a processor the composite gesture action to perform a transaction with a user account specified by the user account information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850. The examiner can normally be reached 9 - 5, M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached at (571) 270-0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/MATTHEW COBB/Examiner, Art Unit 3698
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698